DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 9/8/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Please change “wherein thickness” in line 3, to “wherein a thickness”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Please change “thickness 100 micrometers” to “thickness is 100 micrometers”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective major surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the respective major surface” will be examined as “a respective major surface”. 
Claim 1 recites the limitation "the respective grains" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the respective grains” will be examined as “ respective grains”. 
Claims 2-14 are rejected for depending from claim 1. 
Claim 17 recites the limitation "the edge portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the edge portion” will be examined as “an edge portion”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
___________________________________________________________________
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENHOVER et al. (US 5,480,695) in view of BOECKER et al. (US 4,525,461). 
With respect to claim 1, TENHOVER et al. discloses a ceramic assembly (Abstract) comprising a ceramic substrate and a smoothing layer. The substrate is a body of ceramic particles (e.g., grains) sintered together (Column 5, lines 15-60) and has a thickness of 0.005 to 0.2 cm (e.g., .05 mm to 2 mm) (Column 7, lines 5-15). TENHOVER et al. further discloses that the ceramic substrate, 20, has first and second major surfaces each having a surface roughness (Figure 3; Column 6, lines 57-68; Column 7, lines 1-5). The surface roughness is comprised of peaks and valleys (Column 2, lines 5-35; Column 7, lines 32-45) , with the peaks protruding outward from the respective surfaces (Figure 3) with a height of less than about 2000 angstroms (e.g., less than 0.2 microns) (Column 6, lines 60-68) relative to the valleys of the ceramic sintered particles. The first and second major surfaces are overlaid with a coating having a surfaces roughness of 100 angstroms or less (e.g., less rough than the granular profile of the first and second major surfaces) (Column 3, lines 60-68; Column 4, lines 1-5; Column 7, lines 15-45; Figure 3). 
TENHOVER et al. discloses an optional step of polishing to improve the surface finish of the body (Column 6, lines 30-40). Thus, the scope of TENHOVER et al. includes the coating of the first and second surfaces in the unpolished state. 
TENHOVER et al. does not explicitly disclose that the particles make up the surfaces of the body. BOECKER et al., which is incorporated by reference in TENHOVER et al. (See C8, L10-25 and L40-60), discloses a silicon carbide composite ceramic body having a fine grain structure (Abstract) when sintered, which is relatively insensitive to sintering temperature and time in regard to the effect of these on the grain size or grain growth (Column 1, lines 5-25). The resulting structures have a homogeneous grain structure (Column 3, lines 55-65). The grain structures are shown in figures 2-23. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the powders of BOECKER et al. to form the ceramic of TENHOVER et al. so that the resulting structure has a homogeneous grains of the ceramic throughout, including on the surfaces of the body, so that they are relatively insensitive to sintering temperature and time when sintering said body. 
Given the combination of BOECKER et al. with the teachings of TENHOVER et al., the grains also implicitly form the peaks and valleys of the surface roughness of TENHOVER et al.. 
With respect to claim 2, TENHOVER et al. discloses that the peaks protrude outward from the respective surfaces (Figure 3) with a height of less than about 2000 angstroms (e.g., less than 200 nanometers) (Column 6, lines 60-68) relative to the valleys of the ceramic sintered particles.
The courts have generally held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Thus, a height of less than 200 nanometers includes values greater than 150 nanometers, as claimed. 
With respect to claim 3, TENHOVER et al. discloses that the peaks protrude outward from the respective surfaces (Figure 3) with a height of less than about 1000 angstroms (e.g., less than 100 nanometers) (Column 6, lines 60-68) relative to the valleys of the ceramic sintered particles.
The courts have generally held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Thus, a height of less than 100 nanometers includes values greater less than 80 nanometers, as claimed. 
With respect to claim 4, TENHOVER et al. shows that the coating fills in crevasses between grains of the granular profile (Figure 3). 
With respect to claim 5, TENHOVER et al. discloses that the thickness of the body is between 0.005 to 0.2 cm (e.g., .05 mm to 2 mm) (Column 7, lines 5-15). The coating thickness from about 1 to 20 microns (Claim 4), and thus less than the thickness of the body. 
With respect to claim 6, TENHOVER et al. discloses that the thickness of the coating is from about 1 to 20 microns (Claim 4). 
The courts have generally held that “about 1” allows for values slightly below 1 micron. See,  In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05, I. Thus, the discloses range of “about 1 micron” implicitly includes less than 1 micron. 
With respect to claims 7-10, BOECKER et al. discloses that the average grain size does not exceed 9 microns (claim 5). 
The courts have generally held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Thus, an average grain size of less than 8 microns includes values of 5 microns or less.
TENHOVER et al. discloses that the coating has a surface roughness of less than about 25 angstroms (e.g., 2.5 nanometers, as also required by claims 9 and 10) (Column 3, lines 50-60) whereas the body has a surface roughness of less than about 2000 angstroms (Column 6, lines 60-68). Thus, the surface roughness of the coating is less than about 1/8th (as also required by claim 8) of the first and second surfaces. 
Moreover, the size of the body is about 3 inches in diameter (Column 13, lines 5-15). Thus, which a surface roughness of less than 25 angstroms over the entire surface of the coating, the average surface roughness over 1 cm, and also the full 3 inches of first and second surfaces, is less than 25 angstroms. 
With respect to claim 11, TENHOVER et al. discloses that the coating is amorphous (Abstract). 
With respect to claim 12, TENHOVER et al. discloses that the coating is amorphous silicon carbide which necessarily has a melting temperature of greater than 500 C. 
With respect to claim 13, the courts have generally held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim. Moreover, the courts have generally held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See also, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144, 04, IV, A. 
Thus, a claimed recitation of size being 5 meters for the ceramic body does not patentably differentiate from the body of TENHOVER et al. since it is capable of being scaled to such a size, merely by providing proper tooling to support such a size. 
With respect to claim 14, TENHOVER et al. discloses that the coating thickness is a single thickness (Column 13, lines 25-35) and the body is too (Column 11, lines 30-40). Thus, the scope of TENHOVER et al. includes no difference in the thickness of the ceramic assembly along its length. 


________________________________________________________________________
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEN et al. (WO 2007008426).
With respect to claims 15 and 18, WEN et al. discloses an assembly comprising an oxide article (Paragraph [0011]), such as titantate, titanium oxides, silicates, aluminate and silicon oxides (e.g., ceramics) (Paragraph [0018]) and a polymer coating surfaces thereof (Paragraph [0002], [0008], [0024], [0018]). The polymeric coatings have a thickness of 30 microns (sample 2; Paragraph [0040]; Example 3; Table 2) and the overall thickness of the samples is from 60 to 150 microns (Paragraph [0047]). Sample 1 (see table 2, above) includes no coating. Thus, the minimum thickness of the ceramic article on which the coating is applied is 60 microns. The coating leads to a 216% strength increase from about 8256 psi (56.9 MPa) to about 26101 psi (179.9 MPa) for an increase of about 123 MPa. 
WEN et al. does not explicitly disclose that the coating is applied over the outer peripheral of the first and second major surface. However, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating over the entirety of the first and second surfaces (also as require by claim 18) of WEN et al. so that the entire surfaces thereof are resistant to weathering and moisture degradation, abrasion and damage as well as providing the maximum strength the coating can provide (Paragraphs [0002], [0003]). 
With respect to claim 16, WEN et al. discloses that the typical article should have 14 to 20 gigapascals, but are weakened to about 70 megapascals (Paragraph [0004]) due to surface flaws (Paragraph [0005]). While the disclosed coating only improves the assembly strength to about 180 MPa, it would have been obvious to one having ordinary skill in the art, to reduce the surface flaws and cracks of the article so that the strength improves further to its theoretical strength of 14 to 20 gigapascals, so that a stronger assembly can be provided.  
With respect to claim 17, WEN et al. discloses that the coatings may also be applied to the edges of the article (Paragraph [0008], [0018]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HOFGEN (Annealing and recrystallization of amorphous silicon carbide produced by ion implantation).
HOFGEN discloses the annealing and recrystallization of amorphous silicon carbide occur at temperatures of above 700 degrees Celsius (Abstract; Introduction). Thus, the melting temperature of amorphous silicon carbide is necessarily above 500 degrees Celsius. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745